            Case 1:18-cv-02921-JMF Document 653 Filed 08/07/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------------- X
                                                                                :
STATE OF NEW YORK, et al.,                                                      :
                                                                                :
                                    Plaintiffs,                                 :
                                                                                :   18-CV-2921 (JMF)
                  -v-                                                           :
                                                                                :       ORDER
UNITED STATES DEPARTMENT OF COMMERCE, et al.,                                   :
                                                                                :
                                    Defendants.                                 :
                                                                                :
------------------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Earlier today, the United States Court of Appeals for the Second Circuit granted Defendants’
motion to dismiss the appeal in this matter and issued the mandate. See ECF No. 652. In light of
that, and to cure any doubt with respect to the Court’s jurisdiction to do so, the Court reissues the
decree agreed to by the parties and first issued upon Plaintiffs’ unopposed motion on July 16, 2019,
ECF No. 634, a copy of which decree is attached to and incorporated into this Order.

        SO ORDERED.

Dated: August 7, 2019                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
         Case 1:18-cv-02921-JMF Document 653 Filed 08/07/19 Page 2 of 3



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                         Plaintiffs,

              v.                                       18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                         Defendants.



                                       [PROPOSED] ORDER

       1.      Defendants, including the Secretary of Commerce in his official capacity, the

Director of the Census Bureau in his official capacity, and any successors to those offices,

together with their agents, servants, employees, attorneys, and other persons who are in active

concert or participation with the foregoing (“Enjoined Persons”), see Fed. R. Civ. P. 65(d)(2), are

PERMANENTLY ENJOINED from including a citizenship question on the 2020 decennial

census questionnaire; from delaying the process of printing the 2020 decennial census

questionnaire after June 30, 2019 for the purpose of including a citizenship question; and from

asking persons about citizenship status on the 2020 census questionnaire or otherwise asking a

citizenship question as part of the 2020 decennial census.

       2.      Upon entry of judgment, Plaintiffs will withdraw as moot their Motion to Amend

Judgment on Remand Pursuant to Rule 59(e), or for Injunctive Relief Pursuant to the All Writs

Act.

       3.      The Court will retain jurisdiction in this case to enforce the terms of this Order

until the 2020 census results are processed and sent to the President by December 31, 2020.
        Case 1:18-cv-02921-JMF Document 653 Filed 08/07/19 Page 3 of 3



       SO ORDERED.
        July 16, 2019
Dated: ____________________                          __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




Plaintiffs' Motion to Amend Judgment on Remand Pursuant to Rule 59(e), or for Injunctive
Relief Pursuant to the All Writs Act is hereby deemed WITHDRAWN as moot, and the oral
argument scheduled for July 23, 2019, is therefore CANCELED. Defendants' letter motion
seeking an extension of time to respond to Plaintiffs' motion is DENIED as moot.

Plaintiffs shall file any motion for attorney's fees (only after conferring with defense counsel in
an effort to reach agreement and avoid the need for, or narrow, any motion practice) by July 30,
2019; any opposition to such a motion shall be filed by August 9, 2019; and any reply shall be
filed by August 13, 2019.

The Clerk of Court is directed to terminate Docket Nos. 616, 632, and 633.
